DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baden et al. (DE102011083190A1).
	With respect to claim 1, Baden et al. disclose a connection member (14) having a base portion adapted to be attached to a column tube of the steering column assembly (via screw 18, energy absorption member 16, and rivet 19) and opposing side walls (containing edges 24) extending from the base portion (Fig 8); and an energy absorption member (16); wherein the energy absorption member extends from the base portion of the connection member (Figs 7-9).
With respect to claim 3, wherein the energy absorption member has a first generally flat segment, a second generally flat segment generally parallel to the first generally flat segment, and a curved portion therebetween (Fig 8).
	With respect to claim 4, wherein the second generally flat segment extends from the base portion of the connection member (Fig 7).
	With respect to claim 5, wherein the side walls include a slot for receiving an elongated member (elongated member of rivet 19 extends through slot as shown in Fig 5 and 8).
With respect to claim 7, wherein the energy absorption member absorbs energy by way of plastic deformation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monteil et al. (USPub 2011/0210536) in view of Martinez et al. (US2015/0096404).
With respect to claim 1, Monteil et al. disclose a connection member having a base portion (7) adapted to be attached to a column tube of the steering column assembly (Fig 2) and an energy absorption member (50); wherein the energy absorption member extends from the base portion of the connection member (Figs 3-4), but Monteil et al. do not disclose opposing side walls extending from the base portion. Martinez et al. disclose the use of a plate stop device having side walls (Fig 5) in 
With respect to claim 2, wherein the energy absorption member is integrated into the connection member forming a singular piece (Fig 3).
With respect to claim 3, wherein the energy absorption member has a first generally flat segment, a second generally flat segment generally parallel to the first generally flat segment, and a curved portion therebetween (Figs 3-4).
With respect to claim 4, wherein the second generally flat segment extends from the base portion of the connection member (Figs 3-4).
With respect to claim 5, as modified, wherein the side walls include a slot for receiving an elongated member (Figs 6a-6b of Martinez et al.).
With respect to claim 6, further comprising a telescoping damper (90) located at a forward end of the article adapted to contact a column housing of the steering column assembly 
With respect to claim 7, wherein the energy absorption member absorbs energy by way of plastic deformation [0047].
	With respect to claim 8, wherein the article is adapted to break away from a portion of the steering column assembly during an impact exceeding a threshold load [0057].
	With respect to claim 9, comprising: a. the article (70) of claim 1; b. an actuation member (30): c. an elongated member (8) adapted to be rotated by the actuation member; and d. a rotational member (6) attached to or positioned on the elongated member; wherein the rotational member is adapted to be received between the opposing side walls of the article (as modified by Martinez et al.), and wherein the rotational member engages with the base portion (7) of the connection member when the subassembly is in a locked position.
	With respect to claim 10, wherein the rotational member is a toothed cam (61).
	With respect to claim 11, comprising: a. a column tube (4); b. a steering shaft that is supported for rotation at least in part by the column tube (Figs 1-2); c. a column housing (2); d. a bracket for at least partially carrying the column tube (Fig 1); e. the article (70) of claim 1, wherein the article is 
	With respect to claim 12, wherein the column tube is configured for telescoping insertion within the column housing [0003].
	With respect to claim 13, wherein the steering wheel adjustment subassembly is adapted for :a. selectively adjusting the steering shaft, column tube, or both, in a fore or aft direction generally along the longitudinal axis; b. selectively raising or lowering the steering shaft, column tube, or both; or c. both a. and b [0003].
	With respect to claim 14, wherein the energy absorption member is adapted to absorb energy by way of plastic deformation during a forward translation of a column tube during the impact [0047].
	With respect to claim 15, wherein the energy absorption member, when employed, absorbs energy by plastic deformation during an impact as the column tube translates along the column housing [0047].
	With respect to claim 16, as modified, wherein the article breaks away from the column tube upon the side walls and/or a telescoping damper contacting the column housing and/or elongated member of the steering column assembly (elements 90 in Martinez et al.). 
	With respect to claim 17, wherein the article breaks away from the column tube upon the impact as the connection member is held in position by engaging with the a rotational member [0047]. 
	With respect to claim 18, wherein the article breaks away from the column tube upon shearing of one or more fasteners or rivets joining the article and the column tube [0057].
	With respect to claim 19, wherein the energy absorption member has a first generally flat segment, a second generally flat segment generally parallel to the first generally flat segment, and a curved portion therebetween, wherein the second generally flat segment extends from the base portion of the connection member and wherein the first generally flat segment extends into the column tube (Fig 2).
	With respect to claim 20, as modified, wherein deformation of the energy absorption member is guided by a guide structure (side walls).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baden et al. (DE102011083190A1)
	Baden et al. disclose the claimed invention discussed above but do not disclose wherein the energy absorption member is integrated into the connection member forming a singular piece. However, it would have been obvious to one having ordinary skill in the art before the invention was filed to integrate the energy absorption member into the connection member, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        3/18/2022